DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20060288341 to Wurden et al. and its background.

Referring to claim 1, Wurden discloses a method comprising: 
	receiving, by a processing device, a run-time patch to update one or more portions of a memory space (From paragraph 38, "As shown in FIG. 5, the process 500 starts by defining patch validation needs for the target binary. See block 502. Patch validation needs dictate what patch validation data to collect from the instrumented target binary. Patch validation needs may include identifying the file that contains the patch, the specific version of the patch, and the specific conditions that the target binary will be under in order to use the to-be-patched code, etc."); 
	determining a first portion of memory of the one or more portions of the memory space to be updated by the run-time patch (For example, from paragraph 36, "As shown in FIG. 3, the target process 
	monitoring, by the processing device, the first portion of the memory space to detect accesses of the first portion of memory (For example, from paragraph 36, "During execution, upon encountering the jump, the target process 302 jumps to a hotpatch 306 that is installed by the hotpatching mechanism 218 and contains patch validation code examining current values of pertinent variables, code paths, etc. The hotpatch 306 also communicates with the patch validation server process component 220 through the patch validation logging interface 222. In exemplary embodiments of the invention, the communication between the patch validation logging interface 222 and the patch validation server process 220 is established through an LPC interface."); 
	determining a number of accesses of the first portion of the memory space (From paragraph 32, "The collected data may also provide information to determine under what conditions the target binary uses the code that is to be patched. Such information may include specific function calls that precede the to-be-patched code to provide context for the patching. Such information may also provide the user context such as the user name or domain name that the target binary operates under. Such information may identify number of times that the target binary has hit the to-be-patched code."); 
	Although Wurden does not specifically disclose determining whether the number of accesses satisfies a threshold condition and responsive to determining that the number of accesses satisfies the threshold condition, executing, by the processing device, a high risk testing process for the run-time patch, this is known in the art. An example of this is shown by Wurden in the background, from paragraphs 4 and 5, "Thus, before deploying a patch for a software program, it is desirable to determine whether the deployment is necessary for a particular customer. A customer of the software program may have configured to use the software program in a way that makes the deployment of the patch unnecessary or of high risk. For example, the customer may have configured the software or hardware 

Referring to claim 8, Wurden discloses the first portion of the memory space comprises at least one of an address associated with an executable instruction, an address associated with a data structure, or an address associated with a register value (For example, from paragraph 36, "As shown in FIG. 3, the target process 302 includes a section of code 304 that is to be affected by a patch. The hotpatching mechanism 218 (FIG. 2) enables a jump to be placed right before the to-be-patched code 304."). 



Referring to claim 10, Wurden discloses a system comprising: a memory; and a processing device, operatively coupled with the memory, to: 
	receive a run-time patch to update one or more portions of a memory space (From paragraph 38, "As shown in FIG. 5, the process 500 starts by defining patch validation needs for the target binary. See block 502. Patch validation needs dictate what patch validation data to collect from the instrumented target binary. Patch validation needs may include identifying the file that contains the patch, the specific version of the patch, and the specific conditions that the target binary will be under in order to use the to-be-patched code, etc."); 
	determine a first portion of memory of the one or more portions of the memory space to be updated by the run-time patch (For example, from paragraph 36, "As shown in FIG. 3, the target process 302 includes a section of code 304 that is to be affected by a patch. The hotpatching mechanism 218 (FIG. 2) enables a jump to be placed right before the to-be-patched code 304."); 
	monitor the first portion of the memory space to detect accesses of the first portion of memory (For example, from paragraph 36, "During execution, upon encountering the jump, the target process 302 jumps to a hotpatch 306 that is installed by the hotpatching mechanism 218 and contains patch validation code examining current values of pertinent variables, code paths, etc. The hotpatch 306 also communicates with the patch validation server process component 220 through the patch validation logging interface 222. In exemplary embodiments of the invention, the communication between the 
	Although Wurden does not specifically disclose determine a risk assessment value for the run-time patch in view of a number of accesses of the first portion of the memory space; and execute a test process for the run-time patch in view of the risk assessment value this is known in the art. An example of this is shown by Wurden in the background, from paragraphs 4 and 5, "Thus, before deploying a patch for a software program, it is desirable to determine whether the deployment is necessary for a particular customer. A customer of the software program may have configured to use the software program in a way that makes the deployment of the patch unnecessary or of high risk. For example, the customer may have configured the software or hardware environment in which the software program executes in such a way that the code affected by the patch is actually not used. Yet, it is often difficult to determine whether and how a software program is affected by the patch in view of a customer's particular configuration of the software program. Therefore, it is desirable to instrument binaries affected by the proposed patch in use by a software program while the software program is running and to analyze the instrumented binaries for traversal by the software program during its intended use. In such a way, the software program is not stopped and the system running the software program is not rebooted, thus allowing for minimal interruption to the operation of the system or the software program. Meanwhile, the run-time instrumentation and diagnosis of the software program helps determine whether the deployment of the patch is necessary. Identifying whether a patch is needed for a specific software program before installing the patch eliminates required targeted validation testing, hence reduces service costs and increases customer satisfaction." It could have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine a value (e.g. any amount of use) to determine whether to test because, as shown by Wurden above, " the run-time instrumentation and diagnosis of the software program helps determine whether the deployment of the 

Allowable Subject Matter
Claims 2-7, 11-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Referring to claims 2-3, the prior art does not teach or fairly suggest wherein monitoring the first portion of the memory space comprises: determining an address of a memory page associated with the first portion of memory; identifying an entry in a memory page table associated with the address of the memory page; and modifying the entry in the memory page table to protect the memory page associated with the first portion of memory, in the scope and context of claim 1.

Referring to claims 4-5, the prior art does not teach or fairly suggest wherein monitoring the first portion of the memory space comprises: identifying a register for debugging an executing program; and configuring the register to halt execution of a program responsive to the program accessing the first portion of the memory space, in the scope and context of claim 1.

Referring to claims 6-7, the prior art does not teach or fairly suggest wherein monitoring the first portion of the memory space comprises: identifying a program instruction associated with the first portion of the memory space; and modifying the first portion of the memory space to replace the program 

Referring to claims 11-12, the prior art does not teach or fairly suggest wherein to monitor the first portion of the memory space, the processing device is further to: determine an address of a memory page associated with the first portion of memory; identify an entry in a memory page table associated with the address of the memory page; and modify the entry in the memory page table to protect the memory page associated with the first portion of memory, in the scope and context of claim 10. 

Referring to claims 13-14, the prior art does not teach or fairly suggest wherein to monitor the first portion of the memory space, the processing device is further to: identify a register for debugging an executing program; and configure the register to halt execution of a program responsive to the program accessing the first portion of the memory space, in the scope and context of claim 10.

Referring to claims 15-16, the prior art does not teach or fairly suggest wherein to monitor the first portion of the memory space, the processing device is further to: identify a program instruction associated with the first portion of the memory space; and modify the first portion of the memory space to replace the program instruction with a second instruction to halt execution of the program responsive to the program accessing the program instruction, in the scope and context of claim 10.

Referring to claims 17, the prior art does not teach or fairly suggest wherein to determine the risk assessment value for the run-time patch, the processing device is further to: responsive to determining that the number of accesses of the first portion of the memory space satisfies a threshold condition, set the risk assessment value to indicate a high risk associated with deploying the run-time patch; and 

Referring to claims 18, the prior art does not teach or fairly suggest wherein to execute a test process for the run-time patch in view of the risk assessment value, the processing device is further to: responsive to determining that the risk assessment value indicates a high risk associated with deploying the run-time patch, execute a high risk testing process for the run-time patch; and responsive to determining that the risk assessment value indicates a low risk associated with deploying the run-time patch, execute a low risk testing process for the run-time patch, in the scope and context of claim 10.

Claims 19-29 are allowed.

Referring to claims 19-24, the prior art does not teach or fairly suggest send, to a server and from the client system, a request to protect a first portion of the one or more portions of the memory space to be updated by the run-time patch, in the scope and context of claim 19.

Referring to claims 25-29, the prior art does not teach or fairly suggest receiving, by a processing device of a server and from a client system, a first request to protect a portion of a memory space to be updated by a run-time patch, wherein the portion of the memory space comprises an executable instruction of a program, in the scope and context of claim 25.

Response to Arguments
5 February 2021 have been fully considered but they are not persuasive.

Regarding Applicant's argument (page 12) that Wurden fails to teach or suggest determining whether a patch is high risk, and if so, performing a high risk testing process, Applicant apparently suggests that while Wurden does show that testing for unneeded patches can be eliminated, does not appear to understand the implications of the converse. This is particularly evident where Applicant fails to link Wurden's determination of a use of to-be-patched code and using this to make a determination regarding the need for the patch. 

Wurden in the background, from paragraphs 4 and 5 (with emphasis), "Thus, before deploying a patch for a software program, it is desirable to determine whether the deployment is necessary for a particular customer. A customer of the software program may have configured to use the software program in a way that makes the deployment of the patch unnecessary or of high risk. For example, the customer may have configured the software or hardware environment in which the software program executes in such a way that the code affected by the patch is actually not used. Yet, it is often difficult to determine whether and how a software program is affected by the patch in view of a customer's particular configuration of the software program. Therefore, it is desirable to instrument binaries affected by the proposed patch in use by a software program while the software program is running and to analyze the instrumented binaries for traversal by the software program during its intended use. In such a way, the software program is not stopped and the system running the software program is not rebooted, thus allowing for minimal interruption to the operation of the system or the software program. Meanwhile, the run-time instrumentation and diagnosis of the software program helps determine whether the deployment of the patch is necessary. Identifying whether a patch is needed for a specific software program before installing the patch eliminates required targeted validation testing, hence reduces service costs and increases customer satisfaction.

From the above portion, it can be seen that a portion that is not used can forego patching. A patch is needed if the portion is used. If a patch is needed then it needs to be tested. The detailed embodiments of Wurden then go about describing how such use can be determined.

Applicant then argues that Wurden fails to teach or suggest making an assessment in view of a number of times a portion of memory to be updated by the patch is accessed. Applicant fails to claim with any specificity this number or threshold. Wurden identifies use of a binary portion (and its requisite memory) as the determining factor, i.e., a "threshold" and a "number", which in turn determines required targeted validation testing. The "actual" performing of the test is a consequence of the patch deployment infrastructure relayed by the background, e.g., from paragraph 1, "Nowadays, most software programs undergo a continual revision process to repair or update features in the software programs." This is the "installing the patch" as cited.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL L CHU whose telephone number is (571)272-3656.  The examiner can normally be reached on weekdays 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571)272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GABRIEL CHU/Primary Examiner, Art Unit 2114